Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/075,896 filed on 8/6/18. Claims 1 - 15 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawyer et al. (US 2016/0124502).
Regarding claim 1, Sawyer teaches  A non-transitory machine-readable medium storing instructions executable by a processing resource of a parent device to (FIG. 1 is an exemplary diagram of a computing device 100 that may be used to implement aspects of certain embodiments of the present invention, paragraph 23):
cause the parent device to provide primary sensory feedback (Certain embodiments of the present invention comprise a trackable head-mounted display ("HMD") with at least three degrees of freedom in an operating space and optionally one or more sensors with at least two degrees of freedom of positional tracking, paragraph 25, 27); 
transmit a notification message from the parent device to a child device to cause (The HMD and the optional sensors provide sensory input to a controller, which in turn provides sensory feedback to the HMD or another output device.  Without limitation, the HMD may be tethered to a stationary computer (such as a personal computer ("PC"), laptop, or game console), or alternatively may be self-contained, paragraph 25, 27 Fig. 1 - 3):
the child device to provide secondary sensory feedback in response to receipt of the notification message, wherein the notification message includes instructions to provide secondary sensory feedback synchronized with the primary sensory feedback (sync signal, paragraph 28, furthermore, as explained in paragraph 33, 41 – 48, the feedback is then synchronized or superimposed with the parent, Fig. 1 – 3).

Regarding claim 2, The medium of claim 1, further comprising instructions to transmit the notification message in response to detecting the VR headset is within the threshold distance of the designated boundary (within distance, as explained in paragraphs 26, 49, 51; specifically 3 meter square, also refer to Fig. 4 - 6).

Regarding claim 3, The medium of claim 2, wherein the designated boundary is a virtual boundary (In this example, the user could move around and rotate a "ghosted" virtual representation of him or herself and a 3-meter by 3-meter square projected onto the ground of the virtual environment, paragraph 49).

The HMD and the optional sensors provide sensory input to a controller, which in turn provides sensory feedback to the HMD or another output device, paragraph 25).

Regarding claim 5, The medium of claim 1, wherein the synchronized feedback includes the primary sensory feedback provided at the same time as the secondary sensory feedback (as mentioned above, sync signal, paragraph 28, furthermore, as explained in paragraph 33, 41 – 48, the feedback is then synchronized or superimposed with the parent, Fig. 1 – 3, multiple devices).

Regarding claim 6, The medium of claim 1, wherein the sensory feedback includes visual feedback, audible feedback, haptic feedback, or combinations thereof (a warning sound; [0043] haptic feedback (rumble or actuators included in the HMD or another wearable device such as a game controller held by the user), paragraph 42 - 43).

Regarding claim 7, the device substantially have the same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 8, The parent device of claim 7, wherein the parent device is a virtual reality (VR) headset (VR, paragraph 5, 55, Fig. 2).

Regarding claim 9, the device substantially have the same limitations as claim 2, thus the same rejection is applicable. 

as explained above, paragraph 33, 41 -48, automatically adjusted, synced, superimposed).

Regarding claim 11, the device substantially have the same limitations as claim 1, thus the same rejection is applicable.
 
Regarding claim 12, the device substantially have the same limitations as claim 8, thus the same rejection is applicable. 

Regarding claim 13, the device substantially have the same limitations as claim 10, thus the same rejection is applicable. 

Regarding claim 14, the device substantially have the same limitations as claim 9, thus the same rejection is applicable. 

Regarding claim 15,The child device of claim 11, wherein the child device is coupled to a plurality of second child devices, and wherein each child device of the plurality of child devices provides a distinct secondary sensory feedback (pc, laptop, game console, etc., paragraph 23,25).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632